DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendment filed on 03/01/2022.
Claims 1–22 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 13 & 20 recite a system, method, and computer-readable memory device for monitoring patient health. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1 & 13 & 20 recite, at least in part computer-implemented method for monitoring patient health, the method comprising the following operations performed by at least one processor: sending, to a client device associated with a patient, at least one first message according to a query setting; receiving, from the client device associated with the patient, first patient data comprising subjective quantitative or qualitative responses to the at least one first message; receiving, from an electronic device associated with the patient and comprising a sensor, second patient data comprising objective quantitative or qualitative sensor data corresponding to the patient; performing computational analysis on the first patient data and the second patient data to generate third patient data comprising new data which did not exist individually within the first patient data or the second patient data; generating a communication pattern for the patient based on at least the first patient data; generating a unique digital fingerprint for the patient by analyzing the communication pattern, the subjective quantitative or qualitative responses, the objective quantitative or qualitative sensor data , and the new data , the unique digital fingerprint including a predictive model and behavioral patterns associated with the patient; and determining whether to send at least one second message to the client device based on the unique digital fingerprint.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. sending, to a client device associated with a patient, at least one first 
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at least a storage device, at least one processor, user device, client device, and an electronic device. These elements are broadly recited in the specification at, for example, paragraph [049] which describes the client devices. “[049] Device 120 of user 121 and device 140 of user 141 represent client devices utilized by users. Examples of such devices include, for example, a mobile device, a tablet, a laptop, a cellular device, a personal computer, a smartphone (e.g., Apple iPhone, Blackberry, Android-based phones, etc.), wearable smart device such as a smart watch, notebooks, etc. Devices 120 and 140 may include a network component to communicate with server 110 via network interface 116 over a communications network. The network interface 116 may employ connection protocols including, without limitation, direct connect, Ethernet (e.g., twisted pair 10/100/1000 Base T), transmission control protocol/internet protocol (TCP/IP), token ring, IEEE 802.11a/b/g/n/x, BluetoothTM, infrared, or long or short range wireless transmission protocols. The communication network may include, without limitation, a direct interconnection, local area network (LAN), wide area network (WAN), wireless network (e.g., using Wireless Application Protocol), the Internet, a cellular network, or any other type of network."  This description further applies to the other computing devices, 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical 
CLAIMS 2-12 and 14-22 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-12 and 14-22 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the updated rejection above. The request for reconsideration does NOT place the application in condition for allowance.
On Page 12 Applicant argues, “Under Prong One of Step 2A, one must inquire whether the claims "recite[] on their own or per se" one of the three subject matter groupings. 2019 PEG at 52 (emphasis added). In this case. Applicant respectfully submits that the claims do not recite an abstract idea that falls within any of the enumerated groupings. In the Office Action, the Office contends that the elements of independent claim 1 "still fall within the characterization of 'certain methods of organizing human activity." However, Examiner respectfully disagrees, the claims still fall within the characterization of methods of organizing human activity. Applicant further goes on to argue, “The Office alleges that the claims recite the abstract idea of "method[s] of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people." Office Action at 4. However, the basis for this contention is unclear, as the claims do not recite such language. Instead, amended claim 1 describes a specific set of elements, including, for example, "performing computational analysis on the first patient data and the second patient data to generate third patient data comprising new data which did not exist individually within the first patient data or the second patient data" and "generating a unique digital fingerprint for the patient by analyzing the communication pattern, the subjective quantitative or qualitative responses, the objective quantitative or qualitative sensor data, and the new data, the unique digital fingerprint including a predictive model and behavioral patterns associated with the patient." (Emphasis added).   However, the computational analysis, as claimed, has not been described with any level of detail, such as an algorithm, and allows for the broadest reasonable interpretation of a simple manual calculation, done by a user who is receiving the sensor data at a generic 
On Page 16 Applicant argues, “Amended independent claim 1 is eligible at Prong Two for similar reasons to claim 1 of Example 42 of the 2019 PEG Examples…” However, Examiner respectfully disagrees. Applicant argues, “Similarly, amended independent claim 1 is directed to a system comprising at least one processor configured to perform operations including "sending, to a client device associated with a patient, at least one first message" (i.e., providing remote access to users over a network to update information about a patient's condition), "receiving [] subjective quantitative or qualitative responses" and "objective quantitative or qualitative sensor data" (i.e., receiving updated information about a patient's condition in a non-standardized format), "performing computational analysis on the first patient data and the second patient data to generate third patient data comprising new data which did not exist individually within the first patient data or the second patient data" and "generating a unique digital fingerprint for the patient by analyzing the communication pattern, the subjective quantitative or qualitative responses, the objective quantitative or qualitative sensor data, and the new data" (i.e., converting non-standardized updated information provided by a user into a standardized format)…”  One of the key limitations 
On Page 17 Applicant further argues, “Accordingly, amended independent claim 1 must also be eligible under Step 2A Prong Two because the additional elements of amended claim 1 recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, with the added elements that the system is in connection with one or more sensors which may take readings on a patient and further include these results in the standardized format.” However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (see MPEP 2106.05(a)).   Here, the claims are allegedly providing an 
On Page 18 Applicant further argues, “Nevertheless, Applicant notes that the claims also amount to “significantly more” than any alleged “abstract idea,” and the Office has not shown otherwise.” However, Examiner respectfully disagrees. Applicant argues, “Further, the Office Action does not provide the evidence necessary to support the contention that the claims represent well-understood, routine, and conventional concepts. In the U.S. Patent and Trademark Office Memorandum regarding Berkheimer v. HP, Inc., dated April 19, 2018 (“Berkheimer Memo’), the Office emphasized that, “as set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Berkheimer Memo at 3 (emphasis added). Moreover, in the Berkheimer Memo, the Office further instructs that a claim is presumed to recite significantly more unless proven otherwise.” However, this is inaccurate. Examiner has provided a citation to an express statement in the specification, in paragraph 12 of the previous office actions. See paragraph 12, “These elements are 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

	/Victoria P Augustine/                                       Supervisory Patent Examiner, Art Unit 3686